Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                 :
 Eugenio Suarez, on behalf of himself and        :   Civil Action No.: 1:21-cv-21677
 others similarly situated,                      :
                                                 :
                          Plaintiff,             :   CLASS ACTION COMPLAINT
                                                 :
        v.                                       :
                                                 :   JURY TRIAL DEMANDED
 Revco Solutions, Inc.,                          :
                                                 :
                          Defendant.             :
                                                 :

                                         Nature of Action

        1.      Eugenio Suarez (“Plaintiff”) brings this class action under the Fair Debt Collection

 Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Florida consumers whose

 private, debt-related information Revco Solutions, Inc. (“Defendant”) disclosed to an unauthorized

 third party, in connection with the collection of consumer debts.

        2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

 practices by debt collectors, to insure that those debt collectors who refrain from using abusive

 debt collection practices are not competitively disadvantaged,” 15 U.S.C. § 1692(e), and in

 response to “abundant evidence of the use of abusive, deceptive, and unfair debt collection

 practices by many debt collectors,” which Congress found to have contributed “to the number of

 personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

 privacy.” Id., § 1692(a).

        3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

 tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain a
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 12




 significant concern today. In fact, the CFPB receives more consumer complaints about debt

 collection practices than about any other issue.”1

         4.      Pertinent here, section 1692c(b) of the FDCPA, titled “Communication with third

 parties,” states:

         Except as provided in section 1692b of this title, without the prior consent of the
         consumer given directly to the debt collector, or the express permission of a court
         of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
         judicial remedy, a debt collector may not communicate, in connection with the
         collection of any debt, with any person other than the consumer, his attorney, a
         consumer reporting agency if otherwise permitted by law, the creditor, the attorney
         of the creditor, or the attorney of the debt collector.

 15 U.S.C. § 1692c(b).

         5.      The provision that section 1692c(b) cross-references—section 1692b—governs the

 manner in which a debt collector may communicate “with any person other than the consumer for

 the purpose of acquiring location information.” 15 U.S.C. § 1692b.

         6.      Thus, the FDCPA broadly prohibits a debt collector from communicating with

 anyone other than the consumer “in connection with the collection of any debt,” subject to several

 carefully crafted exceptions—some enumerated in section 1692c(b), and others in section 1692b—

 none of which applies here.

         7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

 collectors, including Defendant, often communicate with third-party mail vendors in connection

 with the collection of consumer debts, including by sending personal information regarding

 consumers’ alleged debts to these third parties.




 1
         See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
 Zinman,     &     Parham,     P.C.,  No.     14-15672      (9th   Cir.  Aug.    20,  2014),
 http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
 parham-p.c./140821briefhernandez1.pdf (last visited April 30, 2021).


                                                    2
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 12




        8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported using

 letter vendors.”2

        9.      These third-party mail vendors use information provided by debt collectors—such

 as a consumer’s name and address, the name of a creditor to whom a debt is allegedly owed, the

 name of the original creditor, and the amount of an alleged debt—to fashion, print, and mail debt

 collection letters to consumers.

        10.     This unnecessary and illegal practice of communicating with third parties in

 connection with the collection of consumer debts exposes private information regarding alleged

 debts to third parties not exempted by the FDCPA.

        11.     Upon information and belief, Defendant routinely communicates with and

 provides, in connection with the collection of consumer debts, protected information regarding

 consumer debts to third-party mail vendors in violation of the FDCPA.

        12.     Plaintiff therefore seeks relief for himself and on behalf of similarly situated Florida

 consumers to whom Defendant sent debt collection letters that were prepared, printed, or mailed

 by a third-party mail vendor.

                                                Parties

        13.     Plaintiff is a natural person who at all relevant times resided in Miami-Dade

 County, Florida.

        14.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or asserted

 to be owed or due, a creditor other than Defendant.




 2
         See https://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-collection-
 practices-regulation-f#citation-749-p23396 at n. 749 (last visited April 29, 2021).


                                                   3
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 12




        15.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed or

 due, arises from a transaction in which the money, property, insurance, or services that are the

 subject of the transaction were incurred primarily for personal, family, or household purposes—

 namely, a personal medical treatment (the “Debt”).

        16.     Plaintiff disputes that he owes the Debt.

        17.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        18.     Defendant is an entity headquartered in Durham, North Carolina.

        19.     Defendant receives more than $1 billion in debt collection placements annually.3

        20.     Defendant’s website identifies Defendant as a debt collector, and notes: “This is a

 communication from a debt collector. This is an attempt to collect a debt and any information will

 be used for that purpose.”4

        21.     Defendant is an entity that at all relevant times was engaged, by use of the mails

 and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

 U.S.C. § 1692a(5).

        22.     Upon information and belief, at the time Defendant attempted to collect the Debt

 from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

 the time that Defendant acquired it for collection.

        23.     Defendant uses instrumentalities of interstate commerce or the mails in a business

 the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

 collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        24.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).



 3
        See https://revcosolutions.com/about-revco/about/ (last visited April 30, 2021).
 4
        See https://revcosolutions.com/ (last visited April 30, 2021).


                                                  4
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 12




         25.     Defendant identified itself as a debt collector in its written communication to

 Plaintiff.

                                         Jurisdiction and Venue

         26.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

         27.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

 of the events giving rise to Plaintiff’s claims occurred in this district, and as Defendant caused a

 debt collection letter to be sent to Plaintiff in this district.

                                            Factual Allegations

         28.     On or about April 16, 2021, Defendant caused a written communication to be sent

 to Plaintiff in connection with the collection of the Debt.

         29.     A true and correct copy of the April 16, 2021 communication to Plaintiff is

 attached, in redacted form, as Exhibit A.

         30.     The April 16, 2021 letter discloses the balance of the Debt. See Exhibit A.

         31.     The April 16, 2021 letter identifies the creditor to whom Defendant alleged the Debt

 is and was owed. Id.

         32.     The April 16, 2021 letter identifies additional information regarding Plaintiff and

 the Debt, including the creditor’s account number, Defendant’s account number, the service date,

 the number of accounts at issue, and Plaintiff’s name and home address. Id.

         33.     At the time of the April 16, 2021 letter, there was no judgment against Plaintiff

 regarding the Debt.

         34.     The return address on the April 16, 2021 communication is listed as “PO Box 1280,

 Oaks, PA 19456-1280.” See Ex. A.




                                                      5
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 12




          35.    The return address on the April 16 communication is associated with RevSpring,

 Inc., a third-party mail vendor.

          36.    RevSpring maintains offices in Oaks, Pennsylvania at the same zip code as that in

 the return address of the April 16 letter.

          37.    “RevSpring processes more than one billion communications annually.”5

          38.    RevSpring markets itself as having “[s]tate-of-the-art address processing and return

 mail services….”6

          39.    RevSpring’s website notes that over 50% of accounts receivables management

 organizations use RevSpring.7

          40.    RevSpring describes itself as follows:

          RevSpring is a high-growth technology services organization that provides
          intelligent communications and payment solutions to over 2,000 of the leading
          accounts receivables management, credit grantors, healthcare providers, and
          healthcare technology companies throughout North America. Through its
          proprietary technology, analytics and workflow tools, RevSpring enables its
          customers to deliver over one billion personalized financial communications
          through print, email, SMS, voice and web channels. These communications
          facilitate accelerated payments through multiple channels, notably web and IVR,
          to drive valuable consumer/patient interactions. RevSpring’s strategy and payment
          technology significantly improves consumer satisfaction, responsiveness, self-
          service and cash collection rates to best-in-class levels.8

          41.    Defendant does not have an office in Oaks, Pennsylvania.



 5
          https://revspringinc.com/healthcare/products/print-mail/production/ (last visited April 30,
 2021).
 6
          https://revspringinc.com/healthcare/products/print-mail/production/ (last visited April 30,
 2021).
 7
          https://revspringinc.com/financial-services/ (last visited April 30, 2021).
 8
         https://www.creditandcollectionnews.com/viewer.php?url=
 https://www.creditandcollectionnews.com/uploads/RevSpring%20Expands%20Administrative%
 20and%20Technical%20Offices.htm/ (last visited April 30, 2021).


                                                    6
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 7 of 12




         42.    Plaintiff did not provide consent to Defendant to communicate or share any

 information about the Debt with RevSpring.

         43.     Plaintiff did not provide consent to Defendant to communicate or share any

 information about the Debt with any third-party mail vendor.

         44.    Defendant provided information regarding Plaintiff and the Debt, including

 Plaintiff’s name, address, and the amount of the Debt, to RevSpring.

         45.    Defendant, in connection with the collection of the Debt, provided information

 regarding Plaintiff and the Debt, including Plaintiff’s name, address, the amount of the Debt, and

 other private details regarding the Debt, to a third-party mail vendor.

         46.    Defendant did not print the April 16, 2021 communication sent to Plaintiff.

         47.    A third-party mail vendor printed the April 16, 2021 communication sent to

 Plaintiff.

         48.    A third-party mail vendor mailed the April 16, 2021 communication to Plaintiff.

                                      Class Action Allegations

         49.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

 Procedure 23(a) and (b)(3) on behalf of a class consisting of:

         All persons (a) with a Florida address, (b) to which Revco Solutions, Inc. sent, or
         caused to be sent, a written debt collection communication, (c) in connection with
         the collection of a consumer debt, (d) in the one year preceding the date of this
         complaint through the date of class certification, (e) that was prepared or mailed by
         a third-party vendor.

         50.    Excluded from the class is Defendant, its officers and directors, members of their

 immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

 which Defendant has or had controlling interests.

         51.    The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

 numerous that joinder of all members is impracticable.


                                                  7
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 8 of 12




         52.    The exact number of class members is unknown to Plaintiff at this time and can

 only be determined through appropriate discovery.

         53.    The class is ascertainable because it is defined by reference to objective criteria.

         54.    In addition, upon information and belief, the names and addresses of all class

 members can be identified through business records maintained by Defendant.

         55.    The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

 the claims of the class members.

         56.    To be sure, Plaintiff’s claims and those of the class members originate from the

 same practice utilized by Defendant—the communication with and sending of personal, private

 information regarding alleged consumer debts to a third-party mail vendor—and Plaintiff thus

 possesses the same interests and has suffered the same injuries as each class member.

         57.    Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately protect the

 interests of the class members and has retained counsel experienced and competent in class action

 litigation.

         58.    Plaintiff has no interests that are contrary to or in conflict with the class members

 that he seeks to represent.

         59.    A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since, upon information and belief, joinder of all class members

 is impracticable.

         60.    Furthermore, as the damages suffered by individual class members may be

 relatively small, the expense and burden of individual litigation could make it impracticable for

 the class members to individually redress the wrongs done to them.




                                                  8
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 9 of 12




           61.      There will be no unusual difficulty in the management of this action as a class

 action.

           62.      Issues of law and fact common to the class members predominate over any

 questions that may affect only individual class members, in that Defendant has acted on grounds

 generally applicable to the class.

           63.      Among the issues of law and fact common to the class:

                 a. Defendant’s violations of the FDCPA as Plaintiff alleges;

                 b. whether Defendant is a debt collector as defined by the FDCPA;

                 c. whether Defendant’s communications with third-party mail vendors in connection

                    with the collection of consumer debts violate the FDCPA;

                 d. the availability of declaratory relief;

                 e. the availability of actual damages and statutory penalties; and

                 f. the availability of attorneys’ fees and costs.

           64.      Absent a class action, Defendant’s violations of the law will be allowed to proceed

 without a full, fair, judicially supervised remedy.

      Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b)

           65.      Plaintiff repeats and re-alleges each and every factual allegation contained in

 paragraphs 1 through 64 above.

           66.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector

 may not communicate, in connection with the collection of any debt, with any person other than

 the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the

 creditor, the attorney of the creditor, or the attorney of the debt collector.”

           67.      By communicating regarding the Debt, including by disclosing, among other

 things, the existence of the Debt, the amount owed, and the alleged creditor, with a third-party


                                                       9
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 10 of 12




  mail vendor, Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection &

  Mgmt. Servs., Inc., --- F.3d ----, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

         68.      The harm Plaintiff suffered is particularized in that Defendant communicated with

  a third-party vendor regarding his personal Debt.

         69.      And the violation of Plaintiff’s right not to have his private information shared with

  third parties is a concrete injury sufficient to confer standing.

         70.      To be sure, the harm Plaintiff alleges here—disclosure of private information of a

  personal, sensitive nature to third-party vendors—is precisely the type of abusive debt collection

  practice that the FDCPA was designed to prevent. See 15 U.S.C. § 1692(a) (“Abusive debt

  collection practices contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.”) (emphasis added).

         71.      Additionally, by communicating with a third party in connection with the collection

  of the Debt, Defendant harmed Plaintiff by invading his privacy.

         72.      That is, by communicating with a third party in connection with the collection of

  the Debt, Defendant harmed Plaintiff by disclosing private facts about him and the Debt.

         WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

               A. Determining that this action is a proper class action under Rule 23 of the Federal

                  Rules of Civil Procedure;

               B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

               C. Awarding Plaintiff and the class members statutory damages pursuant to 15 U.S.C.

                  § 1692k;

               D. Awarding the class members actual damages incurred, as applicable, pursuant to

                  15 U.S.C. § 1692k;




                                                    10
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 11 of 12




              E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

                  to Plaintiff and the class;

              F. Awarding Plaintiff and the class members their reasonable costs and attorneys’ fees

                  incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k and

                  Rule 23 of the Federal Rules of Civil Procedure;

              G. Awarding Plaintiff and the class members any pre-judgment and post-judgment

                  interest as may be allowed under the law; and

              H. Awarding other and further relief as the Court may deem just and proper.

                                                Jury Demand

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

  and all triable issues.




                                                    11
Case 1:21-cv-21677-JLK Document 1 Entered on FLSD Docket 05/03/2021 Page 12 of 12




  Dated: May 3, 2021                 Respectfully submitted,


                                     /s/ Michael L. Greenwald
                                     Michael L. Greenwald
                                     Florida Bar No. 761761
                                     James L. Davidson
                                     Florida Bar No. 723371
                                     GREENWALD DAVIDSON RADBIL PLLC
                                     7601 N. Federal Hwy., Suite A-230
                                     Boca Raton, FL 33487
                                     Tel: (561) 826-5477
                                     mgreenwald@gdrlawfirm.com
                                     jdavidson@gdrlawfirm.com

                                     Matthew Bavaro
                                     Florida Bar No. 175821
                                     Loan Lawyers
                                     3201 Griffin Road, Suite 100
                                     Ft. Lauderdale, FL 33312
                                     Tel: (954) 523-4357
                                     Matthew@Fight13.com

                                     Counsel for Plaintiff and the proposed class




                                       12
